ROSS, Circuit Judge.
I dissent. That no one can be legally convicted of a crime, but by the unanim.ous verdict of 12'jurors upon evidence which satisfies their minds of the guilt of the defendant beyond a reasonable doubt, will not be disputed. It necessarily results that, when the court undertakes to instruct the jury as to what a reasonable doubt is, it is essential that it do so correctly. In the present case the trial- court instructed the jury that such a doubt is one “for which some reason can be given.” I am aware that some appellate courts have sustained a similar instruction; but in the case of Owens v. United States, 130 F. 283, 64 C.C.A. 529, we said, and I think correctly said, that: “A doubt arising out of the evidence is a mental operation for which it may often be very difficult, and indeed impossible, to assign any reason, and yet, if honestly entertained by the jury in a criminal case, must be acted upon; for they are only authorized to bring in a verdict of guilty when satisfied and convinced beyond a reasonable doubt of the guilt of the accused.”
Upon the ground here indicated, I think the judgment should be reversed, and a new trial awarded.